Citation Nr: 1138477	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  97-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to separate compensable evaluation for headaches. 

3. Entitlement to a higher evaluation for traumatic brain injury (TBI) with headaches, evaluated as non-compensable prior to November 22, 2010, and 10 percent thereafter.  

4.  Entitlement to an effective date prior to May 19, 1996, for the grant of service connection for TBI 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1982.

This case comes before the Board of Veterans' Appeals (the Board) on appeal form a September 1996 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the RO).  The RO, in pertinent part, denied an increased disability rating for service-connected hypertension with headaches.  The Veteran indicated disagreement with that denial and, after being issued a Statement of the Case (SOC), perfected his appeal by submitting a substantive appeal (VA Form 9) in November 1996.

In October 2003 and again in August 2004, the Board remanded this claim.

In a December 2005 decision, the Board, in part, denied the Veteran's claim for an increased disability rating for service-connected hypertension with headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Memorandum Decision, the Court vacated the December 2005 Board decision as it pertained to the issue listed herein, and remanded the case to the Board for further proceedings consistent with its decision.  In November 2010, the Board remanded the matter.  The case has been returned to the Board for adjudication.  

Additionally, the Veteran perfected an appeal as to the issue of service connection for residuals of a head injury, which was also the subject of the Board's previous decisions and remands, as well as the Court's May 2010 Memorandum Decision.  During the pendency of this appeal, in a June 2011 rating decision, the RO granted service connection for traumatic brain injury, to include headaches and assigned a noncompensable evaluation from May 19, 1996, and a 10 percent evaluation from November 22, 2010.  

In September 2011, the Veteran submitted additional evidence in support of his claims without a waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  However, as these records do no pertain to the issue decided herein (i.e. hypertension), the Board may proceed with the appeal without any prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2010).

The issues of a separate compensable evaluation for headaches, a higher evaluation for TBI with headaches, and an effective date prior to May 19, 1996, for the grant of service connection for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

 Service-connected hypertension is manifested by diastolic pressure readings predominantly below 110, and by systolic pressure readings below 170. 


CONCLUSION OF LAW

The criteria for an increased disability rating for service-connected hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (in effect prior to January 12, 1998), Diagnostic Code 7101 (in effect as of January 12, 1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter for further development in November 2010.  The Board specifically instructed the RO to provide the Veteran with an examination to determine whether he has headaches related to his service-connected hypertension, and to readjudicate the claim.  In December 2010, the Veteran was afforded an examination, the report of which addressed the Board's inquiry, and the claim was readjudicated in a June 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2003 and August 2004, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that his hypertension had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  Additionally, in light of the Board's denial of the Veteran's claim, no effective date will be assigned, so there can be no possibility of any prejudice to Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Furthermore, he presented testimony at the RO in November 1996.  Thus, the duties to notify and assist have been met. 

Analysis

The Veteran is seeking an increased disability rating for his service-connected hypertension with headaches, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  He essentially contends that the symptomatology associated with his hypertension is more severe than is contemplated by the currently assigned rating, and that he has headaches that are etiologically related to his hypertension and which should be assigned a separate disability evaluation.  The issue of entitlement to a separate compensable evaluation for headaches is addressed in the remand below. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2010).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

During the pendency of the Veteran's claim, which was filed in May 1996, VA issued revised regulations amending the portion of the rating schedule dealing with hypertension.

The Court has held in the past that where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Karnas rule has, however, since been limited to some degree by a decision of the United States Court of Appeals for the Federal Circuit as well as legal precedent of VA's General Counsel.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7- 03.  The revised statutory or regulatory provisions may not be now applied to any time period before the effective date of the change, although the former provision may be applied prospectively.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010); VAOPGCPREC. 3-2000.

Under the current schedular criteria, Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)] provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010), effective as of January 12, 1998.  See also 62 Fed. Reg. 65219, Dec. 11, 1997.

Prior to January 12, 1998, hypertension was evaluated, under 38 C.F.R. § 4.104, Diagnostic Code 7101, as follows: A 60 percent rating was assigned for diastolic pressure predominantly 130 or more and severe symptoms, while a 40 percent rating was assigned for diastolic pressure predominantly 120 or more and moderately severe symptoms.  A 20 percent rating was assigned for diastolic pressure predominantly 110 or more with definite symptoms, while a 10 percent rating was assigned for diastolic pressure predominantly 100 or more.  When continuous medication was shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent was to be assigned.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997), effective prior to January 12, 1998.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)].  Diagnostic Code 7101 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that Diagnostic Code 7101 is the most appropriate in this case.

The current 10 percent rating assigned for the Veteran's hypertension contemplates diastolic pressure of 100 or more, or systolic pressure predominantly 160 or more. A higher rating of 20 percent is appropriate for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Under the criteria that were in effect prior to January 12, 1998, the diastolic pressure readings that warranted a 10 percent or 20 percent rating were identical to those currently in effect; the revision that took effect on January 12, 1998, added systolic readings to the criteria.

The relevant evidence for consideration includes private treatment records showing the following blood pressure readings:

140/88 (January 1996)
133/86, 120/78, systolic pressure ranged from 160 to 130, and diastolic pressure ranged from 110 to 80 (February 1996)
150/80, 110/ 74, and 129/85 (March 1996)
122/82, 124/82, 126/86, and 120/84 (November 1995)
124/84, 134/97, 111/78, 124/76, 124/86, 126/80, 124/82, 126/88, and 114/78 (December 1995)
130/80 (January 1996)

A March 1998 VA hypertension examination report shows that the Veteran's blood pressure was recorded as 140/100 and 138/100.  The report of a May 1999 hypertension examination shows that his blood pressure was recorded as 132/90, 122/86, and 118/90.  A private medical record dated in November 1995 notes a reading of 122/82.  A May 1999 private treatment record notes a blood pressure reading of 120/80.  A private medical record dated in December 1999 shows blood pressure readings of 122/84 and 156/106.

VA outpatient treatment records dated between January 2000 and May 2005 indicate the following blood pressure readings:

142/92 (January 2000) 
120/84 (September 2000) 
169/91, 158/111, and 168/110 (July 2001) 
160/100 (July 2001) 
133/87 (February 2003) 
146/88 (March 2003) 
140/80 (March 2003) 
140/78 (May 2003) 
160/100 (August 2003) 
120/77 (December 2003) 
146/76 (August 2004) 
138/90 (April 2005) 
132/89 (April 2005)
127/94 (May 2005).

Most recently, on VA examination in December 2010, the Veteran's blood pressure reading was 132/78.  

In brief, the medical records show that the Veteran's diastolic blood pressure was recorded as ranging between 74 and 111.  However, of all the readings made during the applicable period, on only three occasions was the Veteran's diastolic blood pressure recorded as 110 or greater; in fact, only six readings out of the numerous readings were at 100 or greater.  Such readings, clearly, cannot be said to be predominantly 110 or greater, and the criteria for a 20 percent rating on that basis are not met.  Likewise, these records show that systolic pressure ranged between 111 and 169.  At no time is systolic pressure shown to be greater than 169; in fact, all but roughly six readings reported were lower than 150.  As noted above, a 20 percent rating is warranted, under the criteria that became effective on January 12, 1998, when systolic readings are predominantly 200 or greater.  A 20 percent rating for hypertension cannot be assigned on that basis.

While the most recent VA examination report dated in December 2010 notes that the Veteran was compliant with his therapy for hypertension, the Board observes that the Veteran's overall compliance with prescribed medication regimes has been haphazard at best.  A May 1999 report notes that, when asked about the medications he took, the Veteran indicated that he got his medications from his sister or his sister's friend.  A March 2003 treatment record notes that the Veteran indicated that he was taking his recently deceased father's medications to keep his blood pressure under control, while an August 2004 VA treatment record notes with regard to the Veteran's hypertension medications that there was doubt that he was taking his medications daily.  An April 2005 record of VA treatment indicates an impression of unstable hypertension, noting that the Veteran had not been compliant with his medications.  In short, the medical record indicates that the Veteran was often deemed to be noncompliant with his medication regimen, and would either not take his prescribed anti-hypertension medication or take medications prescribed to someone else.  The implication of the Veteran's noncompliance with his medication regimen is irrelevant in the instant circumstances, inasmuch as the readings set forth above, even if made during a period of noncompliance, do not demonstrate that the criteria for a higher rating is appropriate.

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has not overlooked the Veteran's statements with regard to the severity of his hypertension.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran appears to have related his symptoms to the various VA examiners who have examined him as well as his treating physicians.  The Board has considered the Veteran's reports along with findings from the Veteran's medical records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Furthermore, evaluation of hypertension is based on clinical findings taken by medical measurements.  There is no evidence that the Veteran is competent to report that his hypertension is manifested by any particular diastolic/systolic readings.  

In summary, the competent evidence does not demonstrate that a schedular rating in excess of 10 percent is warranted for service-connected hypertension under either the former or the current schedular criteria.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See Bagwell v. Brown, 9 Vet. App. 157 (1996) (noting that the question of an extraschedular rating is a component of the veteran's claim for an increased rating).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. 3.321(b)(1) (2010).

Neither the Veteran nor his representative has identified any factors that may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The record does not show that the Veteran has required frequent hospitalizations for his hypertension.  While he has been hospitalized on numerous occasions since leaving military service, the records compiled pursuant to these treatments do not show that such hospitalizations were mandated by his service-connected hypertension.  Rather, these hospitalizations were principally for alcohol and drug related issues.

In addition, marked interference with employment, beyond that contemplated in the schedular criteria, is not demonstrated.  The Board notes that, while the Veteran is in receipt of a VA pension, based on his total disability, this inability to work was considered due primarily to disabilities other than hypertension.  Social Security Administration records show that he was considered disabled due to a variety of disabilities, to include alcohol abuse.  Additionally, the March 1998 VA examination report specifically indicated that the Veteran's hypertension was asymptomatic without functional impairment.  In any case, any occupational impairment resulting from hypertension, as currently demonstrated by the Veteran, is specifically contemplated in the rating currently assigned for that disability.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In short, the evidence does not support the proposition that the Veteran's service-connected hypertension presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010). Accordingly, referral of this issue to appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his hypertension renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an increased disability rating for service-connected hypertension, currently evaluated as 10 percent disabling is denied.





REMAND

In a July 2011 statement, the Veteran appears to disagree with the evaluation and effective date assigned for the grant of service connection for traumatic brain injury, to include headaches.  The RO has not issued the Veteran a statement of the case (SOC) that addresses these issues, therefore a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for a separate compensable evaluation for headaches, the Board notes under VA regulations separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  In Tropf v. Nicholson, 20 Vet. App. 317 (2006), the Court held that two separate ratings are to be awarded where an injury manifests with two different disabilities.  As further discussed below, the Board finds that the issue of a separate compensable evaluation for headaches is inextricably intertwined with the issue of an increase evaluation for TBI, and as such VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran's service-connected TBI is currently evaluated under Diagnostic Code Diagnostic 8045, which contemplates headaches.  However, residuals are to be separately evaluated with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  On remand, the Veteran must be afforded an examination to determine whether his headaches are a separate diagnosis to warrant a separate disability evaluation.  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA examination for an opinion as to the current nature and severity of his service-connected headaches.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  The examiner is requested to perform all necessary clinical testing in accordance with appropriate Compensation and Pension Examination Guidelines.  

The examiner should comment on the nature, frequency, and duration of the Veteran's headaches.  In particular, the examiner should discuss whether the frequency and severity of any prostrating attacks associated with the Veteran's service-connected headaches.  Finally, the examiner should specifically determine whether the Veteran's headaches are a distinct diagnosis from his TBI. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Issue an SOC pertaining to the issues of entitlement to  a higher evaluation for TBI with headaches, evaluated as non-compensable prior to November 22, 2010, and 10 percent thereafter; and entitlement to an effective date prior to May 19, 1996, for the grant of service connection for TBI .  

The Veteran is hereby notified that, following the receipt of the SOC concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should the issues of entitlement to a higher evaluation for TBI and entitlement to an earlier effective date for the grant of service connection for TBI be returned to the Board for appellate review.

4. If the RO determines that the Veteran's headaches are a distinct diagnosis from the service-connected TBI, then it should issue a SSOC as to the issue of a separate compensable evaluation for headaches.  Thereafter, the issue of entitlement to a separate compensable rating should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


